Citation Nr: 0932664	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-37 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected postoperative posterior 
cruciate ligament insufficiency of the right knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right elbow disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to May 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The RO sent the Veteran and his then-representative a letter 
in January 2008 notifying them that the case had been 
certified and transferred to the Board.  This letter included 
written notice that the Veteran had a 90-day period to change 
the representative he previously chose to represent him 
before the Board.  The letter also informed the Veteran that 
if he waited more than 90 days, he must explain to the Board 
in writing why he could not send a request to change 
representation on time.  In May 2009, well after expiration 
of the 90-day period, the Veteran submitted a signed VA Form 
21-22a, Appointment of Individual as Claimant's 
Representative, appointing another representative.  The form 
was not accompanied by an explanation showing good cause for 
the delay in its submission.  The Board normally cannot 
accept a request for a change in representation after the 90-
day grace period unless good cause is shown in a written 
motion to account for the delay in the submission of the 
request.  38 C.F.R. § 20.1304(b).  As a consequence, the 
request is referred to the RO for consideration upon 
completion of the Board's appellate review.  38 C.F.R. § 
20.1304(b).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum rating for 
removal of semilunar cartilage, symptomatic.  The Veteran's 
right knee disability is manifested by moderate instability.  
There is no evidence of ankylosis or impairment of the tibia 
or fibula.  

2.  In December 1996, the RO denied the Veteran's claim for 
service connection for a right elbow disability.  The Veteran 
did not appeal.  

3.  Evidence received since the December 1996 decision does 
not raise a reasonable possibility of substantiating the 
claim.

4.  In December 1996, the RO denied the Veteran's claim for 
service connection for a low back disability.  The Veteran 
did not appeal.  

5.  Evidence received since the December 1996 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for service-connected postoperative posterior 
cruciate ligament insufficiency of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5259-5257 (2008).  

2.  The December 1996 RO decision denying service connection 
for a right elbow disability is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

3.  New and material evidence has not been received since the 
RO's December 1996 decision; the claim for service connection 
for a right elbow disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  The December 1996 RO decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).


5.  New and material evidence has not been received since the 
RO's December 1996 decision; the claim for service connection 
for a low back disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In December 1996, the Veteran was granted service connection 
for postoperative posterior cruciate ligament insufficiency 
of the right knee and assigned a disability rating of 10 
percent, effective May 16, 1996, under Diagnostic Codes 5299-
5259.  In April 2007, the Veteran was granted an increased 
disability rating of 20 percent for postoperative posterior 
cruciate ligament insufficiency of the right knee under 
Diagnostic Code 5259-5257, effective May 30, 2006.  38 C.F.R. 
§ 4.71a (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).

As an initial matter, the Board notes that in April 2007, the 
RO granted a separate disability rating of 10 percent for 
post-traumatic arthritis of the right knee under Diagnostic 
Code 5010-5260, arthritis due to trauma and limitation of leg 
flexion.  38 C.F.R. § 4.71a.  A veteran who has arthritis and 
instability of the knee, as in this case, may be rated 
separately under Diagnostic Codes 5010 and 5257, provided 
that a separate rating is based upon additional disability.  
VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 
(1994).  In its decision, the RO considered the range of 
motion of the Veteran's right knee in the disability rating.  
The issue of the evaluation of arthritis is not on appeal at 
this time.  

Under Diagnostic Code 5259, a 10 percent rating is warranted 
for removal of semilunar cartilage, when symptomatic.  38 
C.F.R. § 4.71a, Diagnostic Code 5259.  According to 
Diagnostic Code 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a maximum 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  The provisions of 38 C.F.R. §§ 
4.40 and 4.45 are not applicable to ratings under Diagnostic 
Codes 5259 and 5257 because those codes are not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).   

10 percent is the maximum schedular rating available under 
Diagnostic Code 5259.  To warrant a higher 30 percent under 
Diagnostic Code 5257, the evidence must show severe recurrent 
subluxation or lateral instability.  During May 2006 VA 
treatment, the Veteran complained of having episodes of 
giving way with the right knee.  Physical examination of the 
right knee revealed McMurray tender internal and external 
rotation, joint line tender lateral, and Drawer sign 2 out of 
4.  The Veteran was diagnosed as having possible lateral 
meniscal tear.  During the January 2007 VA examination, the 
Veteran had a positive Lachman's test.  However, the 
Veteran's instability was characterized as only moderate.  
During VA treatment in August 2007, Lachman's and McMurray's 
tests were negative and collateral ligaments were found to be 
intact.  The Board finds that the overall right knee 
disability picture during the appellate period does not 
support a higher rating under Diagnostic Code 5257 as the 
evidence does not show that the Veteran's instability is 
severe.

In determining the disability evaluation, the Board also 
considered other diagnostic codes that may be applicable to 
the Veteran's right knee claim.  However, there is no 
evidence of ankylosis of the knee (Diagnostic Code 5256), or 
impairment of the tibia and fibula (Diagnostic Code 5262).  
Therefore, these Diagnostic Codes will not be applied.  Thus, 
the Veteran's right knee disability will continue to be rated 
as 20 percent disabling under Diagnostic Codes 5259-5257.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board does not find evidence that the 
Veteran's right knee disability should be increased for any 
separate periods based on the facts found during the whole 
appeal period.  The evidence of record in connection with 
this claim supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected right knee disability is 
adequate and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

For the reasons stated above, the preponderance of the 
evidence is against a rating higher than 20 percent for the 
Veteran's postoperative posterior cruciate ligament 
insufficiency of the right knee.  Thus, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  New and material evidence

The Veteran's claims of entitlement to service connection for 
a right elbow disability and low back disability were 
initially denied in a December 1996 rating action.  The basis 
of the initial denial for both disabilities was that 
examinations of the right elbow and low back were normal and 
no disability was diagnosed during the July 1996 VA 
examination.  After appropriate notice of this decision and 
of his appellate rights, the Veteran did not file a timely 
appeal and the decision therefore became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The relevant evidence of record regarding the right elbow and 
low back at the time of the December 1996 rating decision 
consisted of the Veteran's service treatment records and a 
July 1996 VA examination.

Evidence received since the December 1996 rating decision 
that is new consists of private and VA treatment records and 
a January 2007 VA examination.  These records, however, are 
silent for any treatment, findings, or diagnosis of a right 
elbow disability or a low back disability.  Therefore, while 
these records are new, they are not material within the 
meaning of 38 C.F.R. § 3.156(a) because they do not relate to 
an unestablished fact necessary to substantiate the claims 
and they do not raise a reasonable possibility of 
substantiating the claims.  The record still lacks competent 
evidence of the existence of current right elbow and low back 
disabilities.  

Accordingly, the Board finds that the evidence received 
subsequent to December 1996 is not new and material and does 
not serve to reopen the Veteran's claims for service 
connection for a right elbow disability and a low back 
disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
The appeal is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice 
regarding new and material evidence by letters dated in June 
2006.

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Vazquez-Flores, 22 Vet. App. 
at 49.

In a June 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected right knee disability, the evidence must show that 
his condition "ha[d] gotten worse."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
October 2006 rating decision explained the criteria for the 
next higher disability rating available for the service-
connected disability under the applicable diagnostic code.  
The April 2007 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  To the extent notice as to the 
specific measurements needed to support a higher rating was 
not provided in a timely manner, the Veteran was not 
prejudiced because the required measurements necessary to 
properly assess whether a higher rating was warranted were 
taken during the VA examinations.  Thus, the general 
information needed to substantiate the claim was provided by 
the Veteran and otherwise obtained by VA during the 
processing of his claim.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  VA also afforded the 
appellant a physical examination in conjunction with his 
claim for an increased rating for his right knee disability 
and obtained a medical opinion as to the etiology and 
severity of the disability.  Regarding the claims for the 
right elbow and low back disabilities, a VA examination is 
not required in this case because the Veteran has not 
submitted new and material evidence to reopen the claims.  
See 38 C.F.R. § 3.159(c)(4)(iii).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected postoperative posterior cruciate 
ligament insufficiency of the right knee is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a right elbow 
disorder.  The claim to reopen is denied. 

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  The claim to reopen is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


